399 F.3d 1101
Robert Frederick GARCEAU, Petitioner-Appellant,v.Jeanne S. WOODFORD, Warden, of San Quentin State Prison, Respondent-Appellee.
No. 99-99022.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 24, 2004.
Filed March 3, 2005.

Lynne S. Coffin, Coffin & Love, San Francisco, CA, for the petitioner-appellant.
Clayton S. Tanaka, Deputy Attorney General, Sacramento, CA, for the respondent-appellee.
On Remand from the United States Supreme Court. D.C. No. CV F-95-5363 OWW.
Before O'SCANNLAIN, TASHIMA, and THOMAS, Circuit Judges.

ORDER

1
The Supreme Court reversed our prior judgment and remanded this case for us to determine the effect of the Antiterrorism and Effective Death Penalty Act of 1996 on this case. See Woodford v. Garceau, 538 U.S. 202, 210, 123 S. Ct. 1398, 155 L. Ed. 2d 363 (2003). After supplemental briefing after remand, oral argument, and submission of the case for decision, petitioner Robert Frederick Garceau died on December 29, 2004.


2
Because petitioner's death renders this case moot, the petition for a writ of habeas corpus should be dismissed as moot. See Griffey v. Lindsey, 349 F.3d 1157 (9th Cir.2003). This case is therefore remanded to the district court with instructions to dismiss the petition for a writ of habeas corpus.


3
REMANDED with instructions.